Citation Nr: 1441369	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  04-11 973A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an upper back disability, to include on a secondary basis.  

2.  Entitlement to service connection for a neck disability, to include on a secondary basis.  

3.  Entitlement to service connection for a psychiatric disability to include dysthymia.  

4.  Entitlement to a rating higher than 40 percent for a low back disability on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  

5.  Entitlement to a total disability rating for compensation due to individual unemployability based on service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Sean A. Ravin, Attorney at Law
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to March 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2003, June 2006, and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In July 2003, the RO denied a rating higher than 40 percent for a low back disability; in June 2006, the RO denied service connection for an upper back disability and a neck disability, and a TDIU rating; and in February 2013, the RO denied service connection for a psychiatric disability, to include dysthymia.  Hearings were held before a Decision Review Officer at the RO i(n August 2005), and before the undersigned (in May 2007); transcripts of both hearings are in the record.  

In September 2007, the Board promulgated a decision on two issues unrelated to the current issues on appeal, and remanded the case to the RO for further development of the issues of service connection for an upper back and neck disability, a higher rating for a low back disability, and a TDIU rating.  After development was completed, the case was returned to the Board.  In an April 2008 decision, the Board denied a rating higher than 40 percent for a low back disability, and remanded the case to the RO for further development of the other issues on appeal at that time.  The Veteran appealed the Board's April 2008 decision as to the denial of a higher rating for a low back disability to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Remand to vacate the Board's decision and remand the case to the Board with respect to the issue of a higher rating for a low back disability.  The Court in April 2009 granted the Joint Motion, vacating the Board's decision, and remanded the matter to the Board for action consistent with the terms of the Joint Motion.

In a July 2010 decision, the Board denied a schedular rating higher than 40 percent for a low back disability and remanded the case to the RO for further development on the issue of a rating higher than 40 percent for a low back disability on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The case has now been returned to the Board for its further consideration.  

As is further discussed below, a new claim for an increased schedular rating for the Veteran's low back disability has been raised by the Veteran's attorney (in July 2014), but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board expresses its regret that this case must be further delayed pending additional development, but as will be made clear it is necessary to obtain additional evidence in order that each of the issues may be fully and fairly considered.  

Service connection for upper back and neck disabilities

As was noted in a previous Board remand, these service connection claims are predicated on a theory of causality alleging that the upper back and neck disabilities are secondary to the Veteran's service-connected low back disability.  Evidence in the file includes a medical opinion (without rationale) from the Veteran's doctor, J. Brndjar, D.O., who stated in May 2007 that the Veteran's pain in her upper back and neck "may be worsened by her low back problems."  A VA examiner opined in November 2007 that it was not likely that the Veteran's "cervical problems and thoracic problems (upper back) are related to her service."  However, this opinion was not deemed adequate for the reason it did not specifically address the question of whether the service-connected disability aggravated the upper back and neck disabilities.  Thus, the claims file was returned for another VA opinion.  In a December 2009 VA examination report, the same orthopedic physician concluded that it was not likely that either the upper back/thoracic spine/scoliosis disability or the neck disability was caused by or aggravated by her low back pain "because she cannot specifically mention a connection and I find no connection in her records."  

The Board finds that the December 2009 VA medical opinion is not adequate for deciding the claims.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the examiner relied upon the Veteran - a layperson with no known medical expertise - and her lack of information of a nexus, as well as his own medical expertise, whereby he provides no citation to medical facts or principles and employs no medical analysis to the facts of the case in order to reach his conclusion.  Notably, he does not appear to consider the opinion of Dr. Brndjar, or offer any reasons to reject the private opinion.  Accordingly, the Board is required to return the record to the RO to secure an addendum opinion.  

Service connection for a psychiatric disability to include dysthymia  

The Veteran alleges that her psychiatric disability, which has been consistently diagnosed as dysthymia/dysthymic disorder and a schizotypal personality disorder in VA outpatient treatment records, is attributable to her time in service.  She asserts that her current disability and the disability for which she received treatment in service are one and the same disability.  Although she "has conceded" that she was diagnosed and treated for depression prior to her enlistment, she also maintains that her disability began during service and has progressively worsened since then.  She says she has experienced symptoms of her disability continuously since service.  

Records show that prior to service the Veteran was treated for four months (in 1976) for anxiety neurosis and reactive depression.  She underwent a neuropsychiatric consult in June 1977, received a diagnosis of depressive neurosis, in remission, and was found to be acceptable or fit for service.  In August 1977, the month following entrance in the service, she was seen with feelings of anxiety, poor performance, and depression.  The diagnosis was situational adjustment reaction with possible personality traits.  

After service, she was hospitalized in July 1988, for adjustment disorder with depressed mood, and in November 1997, for adjustment reaction of adult life and schizoid personality.  In July 1988 she reported that she was under the care of a psychologist.  In November 1997 she noted that her first inpatient treatment was at Easton Hospital in 1988, and that she then saw a doctor on an outpatient basis prior to appearing at the current clinic in 1994 when adjustment disorder with mixed emotional features was diagnosed.  On June 1993 evaluation by E. DelPezzo, Ph.D., psychological testing showed the Veteran had no significant psychopathology except for an elevated score in the area of anxiety.  On January 2007 Social Security disability evaluation, dissociative disorder, polysubstance dependence by history, and personality disorder (with passive aggressive features) were diagnosed.  In October 2011 the Veteran reported that she had received psychiatric treatment at the Allentown VA clinic from 1980 to the present.  The RO attempted to obtain records of such treatment, but received only records beginning in 2001; the Veteran was informed of this in a February 2013 letter.  VA outpatient records since June 2001 consistently indicate that the Veteran reports a history of chronic depression since the age of 18-19 [just prior to service].  

On October 2011 VA examination, scheduled in connection with her claim of service connection for a psychaitric disability, the Veteran had dysthymic disorder and schizotypal disorder diagnosed; the examiner opined that the diagnoses were less likely than not related to her military service, and indicated that there was "no rationale for drawing a relationship between the veteran's single session observation during her military career and her current psychological problems."  He observed that the Veteran was not shown to have received further mental health treatment beyond the one occasion during service, and added that a 1993 psychological evaluation disclosed no evidence of psychopathology and that the January 2007 Social Security evaluation produced diagnoses that were not in evidence during the clinical interview at present.  

The Board finds that the examination report is inadequate to decide this claim; another examination is necessary because the rationale for the VA opinion in October 2011 either did not account for significant facts in the case or did not provide a plausible basis for the opinion.  As noted, the Veteran claims that her present symptoms have been continuous ever since service, and private and VA records indicate to some extent that she had longstanding signs or symptoms of depression and/or anxiety.  Further, another examination is needed in light of new allegations raised by the Veteran.  Subsequent to the VA examination, she reported (as noted in a December 2013 VA outpatient record) that she was "raped" while in service and that she had reported it; the diagnoses were dysthymia, schizophrenic type of personality disorder, and history of MST (military sexual trauma).  The RO has not developed the claim in light of these new allegations.  Finally, when the Veteran was hospitalized in November 1997, she reported that she felt her depression was due to her physical problems getting worse.  Thus, a medical opinion is needed to determine whether any service-connected disability may be causing or aggravating her current psychiatric disability.  

Higher rating for a low back disability on an extraschedular basis and TDIU

The Veteran maintains that a rating higher than 40 percent is warranted for her low back disability, specifically characterized as lumbosacral strain with spondylolysis at L5-S1 and spondylolisthesis, and that she is unemployable due to her low back disability alone.  In a July 2010 unappealed decision, the Board previously denied the Veteran's claim for a schedular rating higher than 40 percent, but remanded the case to develop the claim for a higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The TDIU claim was deferred for development of inextricably intertwined claims.  Then, as now, the low back disability, rated 40 percent, constitutes the Veteran's sole service-connected disability (and does not meet the threshold minimum schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a)).  

Recently, the Veteran's representative alleged in July 2014 written argument that "the RO has failed to service-connect her radiculopathy [associated with the service-connected low back disability] which would give her, at a minimum, a combined rating of 60 percent all attributable to a single underlying disability" under 38 C.F.R. § 4.16.  Thus, on her behalf he is raising a new claim for a higher rating for the low back disability, on a schedular basis.  There is evidence in the file, as highlighted by the representative, to show that there may be a basis for an award of a separate rating(s) for neurological manifestations of the low back disability.  While a VA neurological examiner in October 2007 determined that the Veteran did not show any objective neurologic abnormalities due to her service-connected low back disability, and opined that a sensory examination that was indicative of underlying generalized peripheral polyneuropathy was most likely secondary to diabetes mellitus, VA examinations since then conducted by a different physician (i.e., in orthopedic surgery) show complaints of pain radiating from the low back into both lower extremities and a diagnosis of low back pain with radiation.  

In the judgment of the Board, it is now necessary to determine whether the Veteran's low back disability has increased in severity to the extent that a higher or additional rating may be warranted for neurological symptoms.  The claims for a higher rating on an extraschedular basis and for a TDIU are inextricably intertwined with such a determination given that a higher schedular rating could potentially affect the outcome of the appealed matters.  Therefore, a new neurological examination, followed by an adjudication of the claim for a higher schedular rating for the low back disability is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who examined the Veteran in December 2009 and furnished opinions concerning the etiology of the upper back and neck disabilities, or if unavailable to another orthopedist.  After a review of pertinent medical and scientific literature, the examiner should provide addendum opinions that respond to the following: 

(a).  Is it at least as likely as not (i.e., 50 percent or higher probability) that the Veteran's currently diagnosed upper back disability was caused by or aggravated by her service-connected low back disability.  

(b).  Is it at least as likely as not (i.e., 50 percent or higher probability) that the Veteran's currently diagnosed neck disability was caused by or aggravated by her service-connected low back disability.  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation.

The examiner should provide rationale for all opinions offered, to specifically include comment on the May 2007 opinion by the private doctor, Dr. Brndjar (expressing, with rationale, agreement or disagreement with that opinion).  

2.  Undertake the necessary development to corroborate the Veteran's claim of a military sexual assault, as reported in a December 2013 VA outpatient record, to include obtaining any additional service personnel records and soliciting evidence from sources other than military records such as from the Veteran (e.g., to provide a more complete account of the circumstances of the assault).  

3.  After the receipt of any additional evidence as requested in #2 above, arrange for the Veteran to be examined by a VA psychiatrist or psychologist.  Her claims file must be reviewed in conjunction with the examination. 

Upon examination of the Veteran and a review of the claims file and pertinent medical and scientific literature, the examiner should (a) identify by diagnosis each psychiatric disability found; (b) opine whether it is at least as likely as not (50 or higher probability) that any diagnosed psychiatric disability is related to the Veteran's period of service from July 1977 to March 1980, to include the documented psychiatric complaints and diagnoses (situational adjustment reaction with possible personality traits) therein and any corroborated incident of the claimed military sexual trauma therein; and (c) opine whether it is at least as likely as not (50 or higher probability) that any diagnosed psychiatric disability was caused by or aggravated by any physical disability, specifying the disability(ies).  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression (versus a temporary flare-up of symptoms).  If aggravation is found, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation.

The examiner is advised that the Veteran was found to be psychiatrically normal on enlistment examination (following a June 1977 neuropsychiatric consult when depressive neurosis, in remission was diagnosed and she was found to be acceptable/fit for service); therefore, she is presumed to have been of sound mind on entry in service.  The examiner is also advised that the Veteran reported that she received psychiatric treatment at a VA clinic from 1980 to the present but that medical records prior to 2001 are unavailable.  VA outpatient records from 2001 consistently show the Veteran reported a history of chronic depression since the age of 18-19 (prior to service), and diagnoses of dysthymia/dysthymic disorder and a schizotypal personality disorder.  Private records document that she was hospitalized in July 1988 for adjustment disorder with depressed mood and in November 1997 for adjustment reaction of adult life and schizoid personality (at that time she reported she felt her depression was due to her worsening physical problems).  On June 1993 evaluation by E. DelPezzo, Ph.D., psychological testing showed the Veteran had no significant psychopathology except for an elevated score in the area of anxiety.  In January 2007 Social Security disability evaluation, dissociative disorder, polysubstance dependence by history, and personality disorder (with passive aggressive features) were diagnosed.  An October 2011 VA examiner diagnosed dysthymic disorder and schizotypal disorder.  

4.  Also arrange for the Veteran to be examined by a VA neurologist to determine her current level of impairment due to her service-connected low back disability and particularly the nature and severity of any objective neurologic manifestations of the low back disability (versus of any other disability such as diabetes mellitus).  The claims file, including reports of VA spine examinations in December 2009, April 2011, and June 2013 (as well as the most recent VA neurological examination in October 2007), must be reviewed by the examiner.  The examination should include electromyography and nerve conduction velocity studies in the lower extremities, if indicated.  

The examiner is also asked to describe: 

(a).  The objective neurological abnormalities for each lower extremity, if any, specifying the affected nerve or nerves involved.  To that end, descriptions of any impairment characterized as mild, moderate, or severe incomplete paralysis, or as complete paralysis, would be helpful, and notation should be made as to whether or not any nerve involvement is wholly sensory; and 

(b).  Whether the Veteran is unemployable due to her service-connected low back disability and any neurological manifestations in the lower extremities, taking into consideration her education (high school with two additional years of community college) and past working experience (nurse's aide and a machine tender at a photo developer) but not her age.  To that end, the examiner should identify (with explanation) what types of employment would be precluded by the low back disability, and what types of employment, if any, remain feasible despite the disability.  

Complete rationale should be provided for all opinions.

5.  Following completion of the development in #4, adjudicate the new claim for a schedular rating in excess of 40 percent for the low back disability, to include consideration of whether separate rating(s) are warranted for neurological manifestations in the lower extremities.   

6.  After the development requested above is completed, readjudicate the claims of service connection for upper back and neck and psychiatric disabilities, for a higher rating for the low back disability on an extraschedular basis, and for a TDIU rating.  If any benefit sought is denied, furnish the Veteran and her attorney a supplemental statement of the case, afford them opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

